303 F.2d 915
UNITED STATES of America, Plaintiff-Appellee,v.George M. ALLEN and Leon Still, Defendants-Apppellants.
No. 14763.
United States Court of Appeals Sixth Circuit.
June 22, 1962.

G. D. Milliken, Jr., Bowling Green, Ky.  (Milliken & Milliken, Bowling Green, Ky., on the brief), for defendants-appellants.
Wayne J. Carroll, Asst. U.S. Atty., Louisville, Ky.  (William E. Scent, U.S. Atty., Ernest W. Rivers, Asst. U.S. Atty., Louisville, Ky., on the brief), for plaintiff-appellee.
Before CECIL and WEICK, Circuit Judges and BOYD, District Judge.
PER CURIAM.


1
In a three-count indictment appellants were charged with conspiracy to commit offenses in violation of the Dyer Act, 1, U.S.C.A. 2311-2313, and with the substantive offenses of receiving stolen motor vehicles.  They were tried before a jury and convicted of the substantive offenses charged in Counts 2 and 3 of the indictment, but the jury disagreed as to the conspiracy charged in Count 1 and it was dismissed.


2
There was no question as to the theft of the motor vehicles or their movement in interstate commerce.  Appellants bought these vehicles from the thief.  They did not ask for or receive any title papers at that time or give any title papers when they sold the cars to others.  In our opinion, there was substantial evidence from which the jury could infer knowledge on their part that the automobiles were stolen.  It was not error to admit evidence of similar acts.  Grant v. United States, 255 F.2d 341 (C.A.6), certiorari denied 358 U.S. 828, 78 S. Ct. 48, 3 L. Ed. 2d 68.


3
The judgments of the District Court are affirmed.